128 F.3d 793
READING & BATES CORPORATION;  Reading & Bates Drilling Co.,Petitioners-Appellees,v.ALL AMERICAN MARINE SLIP, a division of Marine Office ofAmerica Corporation, Respondent-Appellant.
No. 453, Docket 97-7243.
United States Court of Appeals,Second Circuit.
Argued Oct. 21, 1997.Decided Nov. 10, 1997.

John A.V. Nicoletti, Nicoletti Hornig & Sweeney, New York City (Julia M. Moore, of counsel), for Respondent-Appellant.
Donald J. Kennedy, Carter, Ledyard & Milburn, New York City, for Petitioners-Appellees.
Before:  WINTER, Chief Judge, MESKILL, Circuit Judge, and MARTIN, District Judge.*
PER CURIAM:


1
All American Marine Slip ("AAMS") appeals from Judge Baer's decision awarding appellees, inter alia, prejudgment interest on their claim for damages under a marine-loss insurance policy issued by AAMS.  We affirm for substantially the reasons stated in the district court's opinion.  Reading & Bates Corp. v. All American Marine Slip, 953 F.Supp. 92 (S.D.N.Y.1997).



*
 The Honorable John S. Martin, Jr., of the United States District Court for the Southern District of New York, sitting by designation